EXHIBIT 10.10

This document constitutes part of a prospectus covering securities that have
been
registered under the Securities Act of 1933.
The date of this document is <Date of Grant>.

     The Kroger Co., an Ohio corporation with its principal place of business at
Cincinnati, Ohio, (“we” or “us”) has adopted a Long-Term Incentive Plan for
employees and directors of Kroger and its subsidiaries ("Kroger"). The plan is
administered by the Committee as defined in the plan. The Committee determines
the employees and directors who are granted awards and the types and amounts of
awards.

     The plan provides that the terms of grants are determined by Committee and
will be set forth in this agreement.

     The Committee has decided to grant nonqualified stock options to purchase
<Number of Shares Granted> shares of Kroger common stock to <Name of
Participant> (“you”) on the date of this document (the “date of grant”).

     In consideration of the services you have provided and that you will
provide, we grant you the option to purchase shares of common stock of Kroger,
subject to the terms of the plan and the following specific terms and
conditions:

     1. The option price of $<Grant Price> is the Fair Market Value of a share
of Kroger common stock on the date of grant of the option. Fair Market Value for
purposes of establishing the option price is the closing price of Kroger common
stock reported on the date of grant on the New York Stock Exchange. For all
other purposes, Fair Market Value of a share of common stock is the amount
determined pursuant to a reasonable method adopted by the Committee. If no sales
are made on that date, the Committee will use the most recent prior date for
which sales are reported.

     2. Except as otherwise provided in Paragraph 7 or Paragraph 8 below, you
have no right to exercise any part of this option until the later of (i) your
formal acceptance of this agreement in the manner that we have advised you in
writing, and (ii) the passage of the period of time, known as the vesting
period, as follows:

Annual Anniversary of Date of Grant

You Are Vested In: Expiration Date

If your employment by or service to Kroger is terminated prior to this option
becoming exercisable, other than as set forth in Paragraph 7, all rights under
this Agreement will terminate.

--------------------------------------------------------------------------------

     3. You cannot transfer this option except by will or the laws of descent
and distribution. It is exercisable, during your lifetime, only by you, or, in
the event of legal disability, by your legal representative.

     4. You are entitled to the privileges of stock ownership only as to those
shares of stock actually purchased by you under this Agreement.

     5. If you want to exercise all or any part of this option, you must make
the election in writing. You must deliver your notice of election, this
agreement, and cash payment for your shares to: Stock Option Administrator, The
Kroger Co., 1014 Vine Street, Cincinnati, Ohio 45202. The Committee can
establish any other place or method for delivery of stock option exercises,
including electronic means directly with us or our designated administrator. We
will notify you in advance of any alternate place or method of delivery of stock
option exercises. No shares will be delivered to you until the full option price
per share for the number of shares then exercised is paid. If any shares under
this agreement remain outstanding after exercise, we will make appropriate
notations and return this agreement to you. In addition to cash, you may pay the
exercise price by delivering shares of common stock of Kroger, fully endorsed
and containing a signature guaranty. Any shares delivered by you will be valued
at the Fair Market Value, as described in Paragraph 1 of this agreement, on the
date of exercise of the option. You must have owned those shares for at least
six months. The Committee can increase this required holding period for up to
two years. Under certain circumstances, unless prohibited by law, you also can
elect to have a portion of the shares issuable upon exercise sold in order to
satisfy the exercise price and any taxes that must be withheld. You can obtain
information on how to accomplish this, along with other forms of cashless
exercise, from your human resources office.

     6. You must pay all withholding tax or liabilities prior to issuance of
shares.

     7. Except as otherwise provided in paragraph 13, if your employment by or
service to Kroger terminates after reaching age 55 with at least five years of
service at Kroger, your options will continue to vest as shown in paragraph 2 of
this agreement and you will be permitted to exercise your option throughout the
remaining term. If you die or become disabled, as determined by us, your option
will become exercisable and your personal representative will be permitted to
exercise your option throughout the remaining term. If you leave Kroger’s employ
for any other reason, this option expires. If any portion of the option is
exercisable prior to that expiration, you or your personal representative have
one year or the remainder of the ten year term, whichever is shorter, to
exercise the option.

     8. This option becomes immediately exercisable in full, but not in part, if
at any time after the date of this Agreement any of the following occur:

     a.      without prior approval of our Board of Directors, any person,
group, entity or group thereof, excluding our employee benefit plans, becomes
the owner of, or obtains the right to acquire, 20% or more of the voting power
of our then outstanding voting securities; or   b.

a tender or exchange offer has expired, other than an offer by us, under which
20% or more of our then outstanding voting securities have been purchased; or


--------------------------------------------------------------------------------


     c.      as a result of, or in connection with, or within two years
following (i) a merger or business combination, (ii) a reorganization, or (iii)
a proxy contest, in any case which was not approved by our Board of Directors,
the individuals who were directors of Kroger immediately before the transaction
cease to constitute at least a majority thereof, except for changes caused by
death, disability or normal retirement; or   d.

Our shareholders have approved (i) an agreement to merge or consolidate with or
into another corporation and Kroger is not the surviving corporation or (ii) an
agreement, including a plan of liquidation, to sell or otherwise dispose of all
or substantially all of our assets.

     9. This Agreement does not give you any right of continued employment by or
to continue to provide service to Kroger. It does not affect your right or
Kroger’s right, to terminate your employment or service at any time.

     10. In the event of any stock splits, stock dividends, or reverse stock
splits, the number of shares and the price per share set forth in this Agreement
will be adjusted proportionately.

     11. Unless sooner terminated under one or more of the terms and conditions
in this Agreement, this option will remain in force for a term of ten years from
the date of this Agreement, and it must be exercised by the holder on or before
that date. In the event that the option expires on a day that is not a business
day, it must be exercised on or before the last business day prior to the
expiration date.

     12. The option evidenced by this Agreement and the exercise of the option
are subject to the terms and conditions of the Plan. This option is subject to
any rules and regulations adopted by the Committee.

     13. Notwithstanding anything contained in paragraph 7 to the contrary, in
the event that while this agreement is outstanding you provide services as an
employee, director, consultant, agent, or otherwise, to any of Kroger’s
competitors, this option expires. If any portion of the option is exercisable
prior to that expiration, you or your personal representative have one year or
the remainder of the ten year term, whichever is shorter, to exercise the
option.

          For purposes of this paragraph 13, a competitor is any business that
sells groceries, food, drugs, health and beauty care items, motor fuels, or
pharmaceuticals, at retail in one or more of the same geographic areas that
Kroger sells those products.

     14. This agreement is governed by the laws of the state of Ohio.

--------------------------------------------------------------------------------

The parties have executed this agreement on the date of grant set forth above.

The Kroger Co.     By                    David B. Dillon       (“you”)          
<Participant’s Name>


--------------------------------------------------------------------------------